UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 08-1465



FRANK BLACK,

                Plaintiff - Appellant,

           v.


JOHN E.    POTTER,    Postmaster   General,   United   States   Postal
Service,

                Defendant - Appellee.


Appeal from the United States District Court for the South
Carolina, at Florence. Terry L. Wooten, District Judge. (4:06-cv-
00899-TLW)


Submitted:   July 22, 2008                     Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Black, Appellant Pro Se. Christie Valerie Newman, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frank Black appeals the district court’s order granting

the Defendant’s motion for summary judgment and denying relief to

Black in his civil action.     The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The magistrate judge recommended that the Defendant’s motion for

summary judgment be granted and advised Black that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite   this   warning,   Black    failed   to   timely   object    to   the

magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Black has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED


                                    - 2 -